 Case: 2:19-cv-04170-ALM-CMV Doc #: 3 Filed: 09/25/19 Page: 1 of 1 PAGEID #: 36




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

KIRA GANTZ,

                Plaintiff,
                                                          Civil Action 2:19-cv-4170
                                                          Chief Judge Algenon L. Marbley
        v.                                                Magistrate Judge Chelsey M. Vascura


BOB EVAND RESTAURANTS, LLC,

                Defendant.
                                              NOTICE

PROCEEDING:             PRELIMINARY PRETRIAL CONFERENCE

PLACE:                  ROOM 172
                        Joseph P. Kinneary U.S. Courthouse
                        85 Marconi Blvd.
                        Columbus, OH 43215

DATE/TIME:              OCTOBER 9, 2019 at 4:00 P.M.

PLEASE NOTE:
1. The report required by Rule 26(f) of the Federal Rules of Civil Procedure must be filed no fewer
   than seven (7) days prior to the pretrial conference.

2. The required form can be found on the Court’s website, www.ohsd.uscourts.gov Click on
   “Forms” and then select “Rule 26(f) Report of the Parties (Eastern Division Only).” Please Note:
   The Rule 26(f) Report for the Eastern Division has changed. Please ensure that you are
   using the correct form.

3. The Eastern Division General Order on Pretrial Conference can also be found on the Court’s
   website.

4. If all parties agree, the conference may be conducted by telephone. To initiate the conference,
   counsel are directed to join together on one line and then call the Court at 614-719-3410, or provide
   the Court with a single conference line number where all parties can be reached. Prior to the
   scheduled date and time, counsel shall notify the undersigned that the conference will be by
   telephone and/or indicate this preference in the Rule 26(f) Report.

                                                         /s/ Allison Moran
                                                        Allison Moran, Courtroom Deputy
                                                        Allison_Moran@ohsd.uscourts.gov
                                                        614-719-3410
